Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,263,182 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.
Remarks
This final rejection is a response to the amendment filed on 12/02/22.  Applicant amended independent claim 21 to include the limitation “a nitride free of crystalline properties in a transmission electron microscope image or an electron beam diffraction image”.
This amendment necessitated a new ground of rejection based on the teachings of newly cited reference Liu.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 30, 32, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 20020036315) in view of Yuasa et al. (Giant Tunneling Magnetoresistance in MgO-based Magnetic Junctions and its Industrial Applications) in view of Liu et al. (US 9,425,387).

Amended claim 21 recites: a magnetoresistance effect element comprising a laminate in which:
an underlayer; a first ferromagnetic metal layer; 
a tunnel barrier layer; 
and a second ferromagnetic metal layer are laminated in that order, wherein the underlayer is made of a nitride free of crystalline properties in a transmission electron microscope image or an electron beam diffraction image, and a degree of lattice mismatching between a lattice constant of the tunnel barrier layer and a lattice constant of a crystal structure to be taken by the underlayer is 5% or less.
Adachi teaches the limitations of  21, 22, 30 and 33. Figure 5 discloses  a magnetoresistance effect element comprising a laminate structure. The structure includes a underlayer 2; a first ferromagnetic layer 3; a tunnel barrier layer 4 “MgO”; and a second ferromagnetic layer 5 are laminated in this order. The underlayer is made of a titanium nitride “TiN”, and a degree of lattice mismatching between a lattice constant of the MgO tunnel barrier layer and a lattice constant of a crystal structure to be taken by the underlayer is less than 5% [¶¶ 0017; 0021; 0024]. 
Adachi does not teach that the ferromagnetic layers are metal layers nor that the titanium nitride layer is free of crystalline properties in a transmission electrode microscope image or electron beam diffraction image.  
However, Yuasa teaches that Fe (001) is a suitable material for a magnetic tunnel junction element including a tunneling layer made of MgO (introduction). According to Yuasa, a tunnel junction element including Fe/MgO/Fe exhibits a high magnetoresistance ratio.

    PNG
    media_image1.png
    511
    694
    media_image1.png
    Greyscale

Liu teaches a magnetic tunnel junction  including an amorphous titanium nitride. Metallic contamination can be prevented by avoiding a crystalline structure because non-magnetic metal pass through and diffuse along crystal boundaries (col. 4/ll. 45-63). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the ferromagnetic layers disclosed by Adachi of Fe (001) as disclosed by Yuasa to make a magnetoresistive element having a high magnetoresistive ratio. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Also, it would have been obvious to one of ordinary skill in the art at the time of the invention to make amorphous the titanium nitride layer disclosed by Adachi in view of Yuasa to prevent non-magnetic metal such as aluminum to diffuse from the aluminum oxide substrate “sapphire” into the  magneto resistance junction as suggested by Liu (Adachi ¶0021). Moreover, an amorphous material is free of crystalline properties in transmission electron microscope image or an electron beam diffraction image. 
Regarding claim 23, Adachi teaches that the tunnel barrier layer has rock salt structure [¶0017].
Regarding claim 24, Adachi and Yuasa teach that the tunneling barrier layer is made MgO which is a Fm-3m (¶0017;Yuasa, section II).
Regarding claim 25-28, Adachi teaches that the underlayer is made of TiN which is tetragonal crystal structure (¶0017; inherent property of the material).
Regarding claim 32, Adachi teaches that the underlayer is made of TiN which has an electrical resistance of approximately 25 micro Ohms per centimeter (¶0017; inherent property of the material).
Regarding claim 36, Adachi (e.g. fig. 5) teaches a cap layer 6 laminated on a surface of the second ferromagnetic layer opposite to the tunnel barrier layer side.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 20020036315) in view of Yuasa et al. (Giant Tunneling Magnetoresistance in MgO-based Magnetic Junctions and its Industrial Applications) and further view of Iwasaki et al. (US 5,549,978).
Regarding 34, Adachi in view of Yuasa  does not teach that thickness of the ferromagnetic layer is 3 nm or less. However, Iwasaki  teaches that soft magnetic characteristics can be achieved by having an optimal Hc value. The coercive force (Hc) of a magnetoresistance effect element is influenced by the lattice strain of its layers. “The lattice strain can be controlled easily by adjusting the film thickness of the ferromagnetic film or the film thickness of the nonferromagnetic film as well as selecting the type of the nonferromagnetic film” (col. 21/ll.1-27). Therefore, the thickness of the ferromagnetic layers is considered to be variable subjected to optimization. According to the MPEP 2144.05, it is not inventive to discover an optimum value by routine experimentation.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the ferromagnetic layer of Adachi in view of Yuasa having a thickness of 3 nm or less because this is a variable subjected to optimization as suggested by Iwasaki, and because it is not inventive to discover an optimum value by routine experimentation.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 20020036315) in view of Yuasa et al. (Giant Tunneling Magnetoresistance in MgO-based Magnetic Junctions and its Industrial Applications) and further view of Zhao et al. (US 5,770,520).

Regarding 35, Adachi in view of Yuasa teaches that the operational temperature of the device affects its spin polarizability (see Adachi, ¶0004). It is not disclosed that the thickness of the TiN underlayer is between 1 nm and 20 nm. However, Zhao teaches that the thickness of a titanium nitride layer is usually controlled because the titanium nitride, while electrically conductive, has a higher electrical resistance than a metal (col. 1/ll.34-37; note that Adachi teaches that TiN is an alternative to Pt, ¶0030). Therefore, the thickness of the TiN underlayer disclosed by Adachi in view of Yuasa is considered a variable subjected to optimization. The total resistance of the device depends on the accumulative resistance of its elements. The operational temperature of an electronic device can be controlled by controlling the total resistance of the device. According to the MPEP 2144.05, it is not inventive to discover an optimum value by routine experimentation. " In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, an optimal thickness of the TiN layer will result into an optimal total resistance, an optimal operation temperature and an optimal spin polarization.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the TiN underlayer of Adachi in view of Yuasa having a thickness between 1 nm and 20 nm because this is variable subjected to optimization as suggested by Zhao. Also, it is not inventive to discover an optimum value by routine experimentation.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 20020036315) in view of Yuasa et al. (Giant Tunneling Magnetoresistance in MgO-based Magnetic Junctions and its Industrial Applications) in further view of Lin. (US 20090161268).

Regarding claim 37, Adachi in view of Yuasa does not teach the cap layer is made of a nonmagnetic metal having an atomic number of an atomic number of yttrium or higher. However, Lin teaches magnetoresistance effect element including a cap layer made of that yttrium (¶0042;clm. 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make cap layer of Adachi in view of Yuasa of yttrium as suggested by Lin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In this case, newly cited reference, Liu teaches the new added limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912. The examiner can normally be reached Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:

/ELIZABETH L MCKANE/Specialist, Art Unit 3991 

/Jean C. Witz/Supervisory Specialist, Art Unit 3991